EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Applicant’s representative Attorney Jong H Park on 12/07/2021.
The application has been amended as follows: 

Claim 1 (currently amended): A skin measuring apparatus for measuring a skin moisture level, using a voltage application electrode and a current detection electrode, the apparatus comprising: 
an electrode driving module configured to apply a sinusoidal wave voltage to a skin of a user through the voltage application electrode so that an amount of current is output from the skin through the current detection electrode; and 
a signal detecting unit detecting the amount of current from the skin through the current detection electrode to calculate at least one of an impedance signal and an admittance signal; 
wherein the skin measuring apparatus calculates the skin moisture level and a sweat production rate of the user by using the at least one of the impedance signal and the admittance signal; and 
the electrode driving module comprises: 
a sinusoidal generator generating a sinusoidal wave current using a reference voltage to create a voltage having the same phase or an inverted phase with respect to the sinusoidal wave; and 
an operational amplifier configured to operationally amplify the voltage having the same phase or the inverted phase with respect to the sinusoidal wave to apply the sinusoidal wave voltage to the skin of the user through the voltage application electrode.


an electrode driving module configured to apply a sinusoidal wave voltage to a skin of a user through the voltage application electrode so that an amount of current is output from the skin through the current detection electrode; and 
a signal detecting unit detecting the amount of current from the skin through the current detection electrode to calculate at least one of an impedance signal and an admittance signal; and 
wherein the skin measuring apparatus calculates the skin moisture level and a sweat production rate of the user by using the at least one of the impedance signal and the admittance signal; 
wherein the signal detecting unit generates a reference voltage at a predefined voltage level and outputting the reference voltage, and the signal detecting unit comprises; 
a current-voltage converter configured to detect the amount of current detected from the skin through the current detection electrode and converting the current into a voltage signal corresponding to the amount and phase of current; 
a lock-in amplifier detecting and outputting at least one of the impedance signal and the admittance signal from the voltage signal corresponding to the amount and phase of current using a phase of the sinusoidal wave voltage applied to the skin; and 
a phase detection compensator detecting the phase of the sinusoidal wave applied to the skin and compensating phase delay in the detected phase occurred during signal processing of the current-voltage converter and the lock-in amplifier to provide a phase- compensated sinusoidal wave to the lock-in amplifier; and 
wherein the lock-in amplifier comprises: 
a lock-in filter receiving the voltage signal output from the current-voltage converter and the phase of the phase-compensated sinusoidal wave, and selectively filtering only the 
an AD converter detecting a voltage value of the filtered DC voltage component as a DC waveform to detect the impedance signal or the admittance signal, respectively.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for claims 1 and 9: 
Regarding claim 1, none of the prior art teaches or suggests, either alone or in combination, an electrode driving module including a sinusoidal generator generating a sinusoidal wave current using a reference voltage to create a voltage having the same phase or an inverted phase with respect to the sinusoidal wave and an operational amplifier configured to operationally amplify the voltage of the same phase or the inverted phase with respect to the sinusoidal wave to apply the sinusoidal wave voltage to the skin of the user through the voltage application electrode in combination with the other claimed elements.
Regarding claim 9, none of the prior art teaches or suggests, either alone or in combination, a lock-in amplifier including: a lock-in filter receiving the voltage signal output from the current-voltage converter and the phase of the sinusoidal wave compensated through the phase detection compensator, and selectively filtering only the component synchronized or selectively filtering the components at 90 degrees out of phase, with respect to the phase of the compensated sinusoidal wave provided from the phase detection compensator among the voltage signals output from the current-voltage converter, to output the filtered voltage component as a DC voltage waveform; and an AD converter detecting a voltage value of the filtered DC voltage signal to detect the impedance signal or the admittance signal, respectively, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                         /JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791